3
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 28, the Examiner is unable to find support for the limitations “at least one prong arranged to be inserted into an AC wall outlet and connected with at least one of an AC-to DC circuit and a manual switch or photosensor, to operate at least one LED having built-in single color chips or dice, wherein the at least one LED light source emits light through at least one of a (1) top lens, (2) bottom lens, (3) front lens, (4) front window, (5) front hole, (6) side wall, (7) edges, and (8) contour of the LED light, to show only one color without a dynamic color changing function…”
Regarding claim 29, the Examiner is unable to find support for the limitation “further comprising at least one of the following additional electrical functions or devices: b. smell or oil diffusor device…”

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Examiner is unclear about the limitations “a multiple-function plug-in LED light, comprising: at least one LED light source (7); at least one prong arranged to be inserted into an AC wall outlet and connected with at least one of an AC-to DC circuit and a manual switch or photosensor, to operate at least one LED having built-in single color chips or dice, wherein the at least one LED light source emits light through at least one of a (1) top lens, (2) bottom lens, (3) front lens, (4) front window, (5) front hole, (6) side wall, (7) edges, and (8) contour of the LED light, to show only one color without a dynamic color changing function…” especially the limitation “The claims will be interpreted as best understood. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US. Pat: 6,431,719 B1) of record in view of Jaworkski et al. (US. Pat: 6,478,440 A1) of record. 
Regarding claim 28, Lau discloses (in at least figs. 1 and 2) a multiple-function plug-in LED light, comprising: at least one LED light source (10); at least one prong (60) arranged to be inserted into an AC wall outlet (80; see at least fig. 1) and connected with at least one of an AC-to-DC circuit and a DC-to-DC circuit (see fig. 2), and a manual switch  or photosensor, to operate at least one LED having built-in multiple color chips or dice (abstract), wherein the at least one LED light source (10) emits light through at least one of a  top lens, bottom lens, front lens (40), front window, front hole, side wall, edges, and contour of the LED light (see at least fig. 1), to show a dynamic color changing function (abstract).
Lau does not expressly disclose single color ships or dice and show only one color without a dynamic color changing function; wherein at least one female AC receiving port built in the LED light to receive a plug-in male AC plug or AC prong to supply AC power to other AC products.
Jaworski discloses (in at least figs. 1-7) a multiple-function plug-in LED light comprised of, in part, a single color chip (7) to show one color without a dynamic color changing function; wherein at least one female AC receiving port (3, 13; col. 7, lines 27-28) built in the LED light to receive a plug-in male AC plug or AC prong to supply AC power to other AC products (best seen in at least fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multiple-function plug-in LED light of Lau with single color chips or dices to show one color without a dynamic color changing function…; and forming at least one female AC receiving port 
	Regarding claim 29, Lau as modified by Jaworski discloses (in at least figs. 1-2; figs. 1-7 Jaworski) further comprising at least one of the following additional electrical functions or devices: a. a fragrance dispenser; b. a smell or oil diffusor device: c. an insect repelling device; d. a timepiece; e. a motion sensor; f. an infrared sensor; g. a Bluetooth electrical device controller; h. a Wi-Fi device, router, or Internet device; i. a video or audio device; j. a wire arrangement device; k. a power fail light device; l. a power bank device; and m. color changing and/or selection of colors charging status indication: n. dimmer function and/or brightness selection; and o. at least one USB charging port and a built-in AC-to-DC circuit to change input AC power to DC power to drive at least one of a (a) circuit, (b) IC, (c) DC-to-DC circuit, (e) IC control switch, (f) slide switch, (g) sensor, (h) radar sensor, (i) dimmer switch, (j) variable resistor or switch, (k) color changing and/or selection IC or switch, (1) charging status detector circuit, and (m) charging power detector device.
Allowable Subject Matter
Claims 19-27, 30-34 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 19-27 are allowed for the same reasons cited in the office action mailed on 10/30/2020.
Regarding claim 30, the prior art of record fails to teach or suggest an LED USB wall cover plate comprised of, in part, at least one front cover and a back base assembled to form a housing of the USB wall cover plate which overlays and covers an existing wall cover; at least one built-in prong to insert into at least one female outlet receiving port of an inner wall electrical receptacle; at least one LED light source…
Regarding claim 31, the prior art of record fails to teach or suggest a multiple function LED night light comprised of, in part, at least one USB charging system built-in the LED night light to charge external products through external USB wires; and at least one AC-to-DC circuit for changing AC power from an AC power source into a DC power for supply to an least one of a control circuit, photosensor, motion sensor, radar sensor, power fail detector, DC-to-DC circuit, and dimmer switch for controlling the at least . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 18-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875